Citation Nr: 0433877	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk

INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for right ear hearing loss 
was previously denied by the Board in a September 1976 
decision.  In October 2001, the veteran applied to reopen the 
claim on the theory of secondary service connection.  
Although the RO referred to the prior Board decision, the RO 
addressed the issue of secondary service connection without 
regard to the previous denial.  Regardless of how the RO 
ruled, the Board has jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the Board has modified the issue as indicated on 
the title page of this decision to reflect the appropriate 
procedural status of the claim. 

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record. 

In November 2004, the veteran's motion to advance the case on 
the Board's docket was granted.  

After reopening, but before reaching the merits of the claim, 
the case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a September 1976 decision, the Board denied service 
connection for right ear hearing loss.  

2.  The evidence received since the Board's September 1976 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonably possibility 
of substantiating the claim.  


CONCLUSION OF LAW

The evidence presented since the Board's September 1976 
decision is new and material and the claim of service 
connection for right ear hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  In light of the favorable 
disposition of the claim to reopen, the only final 
determination render in this decision, a discussion of VCAA 
compliance is not necessary.  

Evidence Previously Considered 

In its September 1976 decision, the Board denied service 
connection for right ear hearing loss because right ear 
hearing loss was first shown in 1976, many years after 
service, and there was no valid basis to relate right ear 
hearing loss to service.  The decision of the Board was 
final.  38 U.S.C.A. § 7103(a). 

The evidence of record at the time of the Board's decision in 
1976 is summarized below.  

The service medical records, while documenting left ear 
hearing loss, do not contain any finding of a hearing deficit 
in the right ear.  

After service on VA examination in January 1976, the 
diagnosis was bilateral sensorineural hearing loss. 

In a February 1976 rating decision, the RO granted service 
connection for left ear hearing loss. 

In July 1976, the veteran testified that his hearing loss 
started with exposure to the sounds of the rifle range and 
later to artillery fire.  He testified too that after service 
in worked in construction, operating a backhoe and bulldozer 
and driving a truck. 

Additional Evidence Presented

In October 2001, the veteran applied to reopen the claim for 
right ear hearing loss on the theory of secondary service 
connection.  

A summary of the additional evidence follows. 

VA records, dated in 1987 and 1999, document hearing loss.  

On VA examinations conducted by the same examiner, dated in 
October 2000 and January 2003, the history of noise exposure 
included exposure to rifle range, artillery, aircraft, and 
combat noise during service and exposure to construction 
noise, operating a bulldozer and driving a truck, and the 
sounds of jackhammers and coal tipples, after service.  The 
diagnosis was bilateral sensorineural hearing loss.  The 
examiner expressed the opinion that the veteran's hearing 
loss was likely due to noise exposure during service, which 
was made worse by occupational noise exposure and aging. 

In a July 2002 report, after reviewing the record without 
examining the veteran, a VA physician expressed the opinion 
that on the basis of normal right ear hearing in service 
there was no reason to relate the current right ear hearing 
loss to service. 
In March 2004, the veteran testified that his hearing loss 
started on the rifle range and that he participated in the 
Normandy invasion and the Battle of the Bulge.  

The Standard to Reopen the Claim 

A Board decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002). 

New evidence means evidence not previously submitted to the 
RO.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
presented, all the evidence since the previously disallowed 
claim is to be considered.  And for purposes of reopening the 
claim, the credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Analysis 

In its September 1976 decision, the Board denied service 
connection for right ear hearing loss because right ear 
hearing loss was first shown in 1976, many years after 
service, and there was no valid basis to relate right ear 
hearing loss to service. 

The additional evidence, in part consisting of a VA medical 
opinion favorable to the claim, relating the current right 
ear hearing loss to noise exposure during service, is new 
because it has not been previously submitted to the RO.  And 
it is material because by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, that is, a link between 
the current right ear hearing loss and noise exposure during 
service, the lack of which was the basis for the prior denial 
of the claim by the Board in 1976, and raises a reasonable 
possibility of substantiating the claim.  As new and material 
evidence has been presented, the claim is reopened. 

ORDER

As new and material evidence has been presented, the 
application to reopen the claim of service connection for 
right ear hearing loss is reopen.  To this extent the appeal 
is granted. 

REMAND

While part of the additional evidence is sufficient to reopen 
the claim, there is also contradictory evidence, that is, 
evidence opposing the claim, consisting of a VA's physician's 
opinion that there was no reason to relate the current right 
ear hearing loss to service. 

In order to reconcile the conflicting evidence, further 
evidentiary development is needed.  Accordingly under the 
duty to assist, 38 C.F.R. § 3.159(c)(4), the case is remanded 
for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the duty to 
notify, 38 U.S.C.A. § 5103, notify 
the veteran that he should provide 
any evidence in his possession that 
pertains to the claim. 

2.  Arrange to have the veteran's 
file reviewed by an ENT specialist 
to determine whether the veteran's 
current right ear hearing loss is 
related to noise exposure during 
service or to the service-connected 
left ear hearing loss.  As for the 
etiology of right ear hearing loss, 
the examiner is asked to express an 
opinion on the following:  

a.  Is there any medical or 
scientific support for delayed onset 
of hearing loss due to acoustic 
trauma? 

b.  What is the clinical 
significance of the similarity of 
the audiometric testing in the 
context of a common etiology for 
bilateral hearing loss? 

c.  Is there any medical or 
scientific support that hearing loss 
in one ear causes hearing loss in 
the other ear or that hearing loss 
in one ear increases hearing loss in 
the other ear?  

d.  After review of the record, 
whether it is at least as likely as 
not that the current right ear 
hearing loss is either etiologically 
related to the noise exposure during 
service or related to hearing loss 
in the left ear?  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 



3.  Thereafter adjudicate the claim.  
If the claim is denied, furnish the 
veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


___________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



